                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 19-00082-lmj
Diana K Muggli                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 2                          Date Rcvd: Jan 16, 2019
                                      Form ID: NTCBDPLA                  Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 18, 2019.
db             +Diana K Muggli,    1870 310 St,    Melbourne, IA 50162-9523
802358275      +AES/PHEAA,   Attn: Bankruptcy,     1200 North 7th St,    Harrisburg, PA 17102-1419
802358276      +Arkansas Furniture,    1901 Albert Pike Road,    Hot Springs National Park, AR 71913-4012
802358278      +Check Into Cash,    625 N ANkeny Blvd,    Ankeny, IA 50023-1713
802358279      +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,     Po Box 790034,
                 St Louis, MO 63179-0034
802358281      +EZ Money,   3112 Merle Hay Road,     Des Moines, IA 50310-1235
802358282      +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,    Harrisburg, PA 17106-9184
802358283      +Hometown Cash Advance,    4212 Douglas Ave Suite D,    Des Moines, IA 50310-3659
802358284     ++MEDIACOM COMMUNICATIONS CORPORATION,     ONE MEDIACOM WAY,    CHESTER NY 10918-4850
               (address filed with court: Mediacom,      PO BOX 1157,    Mason City, IA 50402)
802358288       Nebraska Furniture Mart,    Kevin Abbott,    74 73rd Suite 20,    Windsor Heights, IA 50324
802358289       Payday Express,    3889 E 14th St,    Des Moines, IA 50313
802358292      +USAA,   10750 McDermott Fwy,    San Antonio, TX 78288-1600
802358293      +USAA Federal Savings Bank,    Attn: Bankruptcy,    10750 Mcdermott Freeway,
                 San Antonio, TX 78288-1600
802358295      +Wetsch, Abbott & Osborn, PLC,    974 73rd Street, #20,     Windsor Heights, IA 50265-1071

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802358274      +E-mail/Text: bankruptcy@sccompanies.com Jan 17 2019 01:46:23       7th Avenue,    1112 7th Aveune,
                 Monroe, WI 53566-1364
802358277      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 17 2019 01:57:15       Capital One,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
802358280      +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Jan 17 2019 01:46:11       Comenity Bank/younkers,
                 Attn: Bankruptcy Dept,    Po Box 182125,    Columbus, OH 43218-2125
802358285      +E-mail/Text: bkr@cardworks.com Jan 17 2019 01:46:04       Merrick Bank/CardWorks,
                 Attn: Bankruptcy,    Po Box 9201,   Old Bethpage, NY 11804-9001
802358286      +E-mail/Text: bankruptcydpt@mcmcg.com Jan 17 2019 01:46:13       Midland Funding,
                 2365 Northside Dr Ste 300,    San Diego, CA 92108-2709
802358287      +E-mail/Text: bankruptcy@sccompanies.com Jan 17 2019 01:46:23       Monroe and Mian,
                 1112 7th Avenue,    Monroe, WI 53566-1364
802358291       E-mail/PDF: gecsedi@recoverycorp.com Jan 17 2019 06:54:45       Synchrony Discount Tires,
                 PO Box 965035,    Orlando, FL 32896-5035
802358294      +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jan 17 2019 01:46:05
                 Verizon,   500 Technology Dr Ste 30,     Weldon Spring, MO 63304-2225
802358290       E-mail/Text: bankruptcy@wcrimail.com Jan 17 2019 01:46:21       Payday Express,    3947 E 14th,
                 Des Moines, IA 50313
                                                                                               TOTAL: 9

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2019 at the address(es) listed below:
              Carol F Dunbar   cfdunbar@cfu.net, mcdunbar@cfu.net
              Elizabeth E Goodman   on behalf of Trustee Carol F Dunbar chapter13@qwestoffice.net,
               awarford13@ecf.epiqsystems.com
              Samuel Z Marks   on behalf of Debtor Diana K Muggli office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
District/off: 0863-4         User: auto                  Page 2 of 2                   Date Rcvd: Jan 16, 2019
                             Form ID: NTCBDPLA           Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                            TOTAL: 4
                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                              110 E. Court Avenue, Suite 300
                                               Des Moines, Iowa 50309−2044
                                                  www.iasb.uscourts.gov

In the Matter of:                                            Case No. 19−00082−lmj13
Diana K Muggli

Debtor(s)
                                      ORDER AND NOTICE OF BAR DATE


   The following docket text and Notice of Bar Date result from the indicated document(s) filed in the above
captioned case:

        Notice of Bar Date to Chapter 13 Plan (RE: related document(s)2 Chapter 13 Plan filed by
        Debtor Diana K Muggli) Objections Due By 03/12/2019. (mcn)

   NOTICE IS GIVEN that objections to the above referenced matter must be filed by the date referenced in the
above docket text. Objections, if any, shall be filed with the Clerk, U.S. Bankruptcy Court. Said objections must
include proof of service on all appropriate parties as required by the Federal Rules of Bankruptcy Procedure.
   NOTICE IS FURTHER GIVEN that only timely and substantive objections will be set for hearing by separate
notice. Otherwise an appropriate order will be entered without further notice and hearing.

   IT IS THEREFORE ORDERED that this notice supersedes any other bar date notice the filer may have served
for this matter and all parties receiving this notice shall govern themselves accordingly.

   IT IS FURTHER ORDERED that a party who has not already received the document(s) indicated above may
request such document(s) from the filer (if review of the content is absolutely necessary in determining whether to file
an objection to the above referenced matter) and the filer shall comply promptly with such request.

                                                                               Judge Lee M. Jackwig
                                                                               United States Bankruptcy Judge
